ALLOWANCE
The following is an allowance in response to communication received 03 February 2021. Claims 6 – 9 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Ariela R. Yevick (Reg. No. 67,303) on 03 March 2021 for amendments to claimed invention. After the examiner’s amendment:

Claim 6 will read as follows:
At least one machine-readable medium storing program code comprising machine-readable instructions for causing at least one processor to perform a method of dynamically incentivizing use of payment instruments, the method being performed by a real-time, dynamic offer platform in communication with a plurality of point-of-sale (POS) merchant devices and in communication with a plurality of customer devices via a mobile application, the method comprising:
providing the plurality of customer devices and [[a]] the plurality of POS merchant devices, 
causing at least one of the POS merchant devices to transmit, in real-time, at least one selectable reward option, via the platform, to at least one of the customer devices;
causing the customer device to, upon the transmission of the reward option and via the virtual display, present the transmitted reward option on the virtual display;
enabling the customer device for receipt, via the virtual display, of a selection of the presented reward option;
receiving, on the customer device, the selection of the presented reward option;
causing the customer device to, upon the receipt of the selection, store the selected reward option on the customer device; and
upon a use of the customer device to finalize a purchase associated with the selected reward option, causing the customer device to communicate with the POS merchant device, said communication including:
generating a request to the POS merchant device to finalize the purchase associated with the selected reward option; 
termination of a custom communication exchange, the custom communication exchange including communication between the customer device, the POS merchant device, an acquirer and an issuer, the customer communication exchange being associated with an interchange rate; and
generation of an updated custom communication exchange for transmission from the POS merchant device to the issuer, said updated custom communication exchange comprising:
an updated interchange rate passed on by the acquirer to a merchant associated with the POS merchant device, said updated interchange rate being less than the interchange rate included in the custom communication exchange; and
by a value associated with the presented reward option; [[and]]

transmission of the updated custom communication exchange from the POS merchant device directly to the issuer, the updated customer communication exchange not being transmitted to the acquirer.
Claim 7 will read as follows:
The computer-readable medium of claim 6, wherein each of the plurality of POS merchant devices updates offers, transmits additional offers and removes offers in real-time.


Statement of Reasons for Allowance
	Examiner concludes that the independent claims provide significantly more than an abstract idea. 
Applicant’s claimed invention is directed to a computer product with machine-readable (machine-executable) software that causes a computing device with a processor performs the method to dynamically incentivize use of payment instruments in real-time wherein, a dynamic offer platform is communicatively coupled with a plurality of point-of-sale (POS) merchant devices and plurality of customer devices via a mobile application.
at least one real-time, dynamic offer interface including a graphical user interface comprising at least one virtual display being displayable on the customer devices and on the POS merchant devices is provided, wherein at least one real-time can be provided;

customer device to, upon receiving a reward option form the merchant device is presented on the virtual display of the customer device, enables the customer to make a selection of the presented reward option, and customer selection which is stored on the customer device.
when the customer finalizes a purchase associated with the selected reward option, customer device generates generating a request to the POS merchant device to finalize the purchase associated with the selected reward option and communicates with the POS merchant device.; 
custom communication exchange between the customer device, the POS merchant device, an acquirer and an issuer is terminated,  wherein the customer communication exchange is associated with an interchange rate;

an updated custom communication exchange for transmission from the POS merchant device to the issuer is generated, wherein the update custom communication exchange comprises an updated interchange rate being less than the interchange rate included in the custom communication exchange is passed on by the acquirer to a merchant associated with the POS merchant device, a purchase price associated with the purchase being less than a purchase price included in the custom communication exchange by a value associated with the presented reward option; and
updated custom communication exchange is transmitted from the POS merchant device directly to the issuer, thereby bypassing the updated communication being transmitted via the acquirer.



Prior art Heasley et al. US Patent 7,624,068 teaches system and method for dynamically adjusting discount rates for a card transaction based at least in part on consumer risk thereby shifting the premium for consumer risk to a merchant entity.

Prior art Tietzen et al. US Publication 2015/0220958 teaches system and method wherein a processor may be configured to modify consumer profile and/or interchange fees based on type of mobile device used in the transaction.

Although additional art could be cited as teaching the amended claimed invention, addressing at least some of the new claim limitations, examiner concludes that addition of Moran or similar art to the combination of Heasley et al. (US Patent 7,624,068), Tietzen et al. (US Publication 2015/0220958), and Gans et al. published article “The Neutrality of Interchange Fees in Payment System” would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 9, 2021